Exhibit 10.1

WRITTEN RESOLUTION OF THE COMPENSATION COMMITTEE

OF THE BOARD OF DIRECTORS OF GSI GROUP INC.

August 28, 2006

The undersigned, being all of the members of the Compensation Committee of the
Board of Directors of GSI Group Inc., pursuant to the provisions of the New
Brunswick Business Corporations Act and paragraph 18 of By-Law No. 1 of the
Company, hereby authorize and consent to the following actions and adopt the
following resolution:

RESOLVED: that Mr. Edelstein’s 2006 Bonus Plan, as defined in Mr. Edelstein’s
employment letter dated June 1, 2006, shall be based upon the following
performance and financial metrics:

a.) up to 60% of base salary based upon the Board’s qualitative assessment (per
Compensation Committee recommendation) of the GSI 2007-2009 Strategic Plan, such
plan to be prepared and presented to the Board by Mr. Edelstein during the
October 2006 Board meeting; and

b.) up to 12.5% of base salary based upon GSI’s 2006 consolidated reported gross
margin performance, with 100% earned upon achievement of audited gross margin of
42.9%, 80% earned upon an audited gross margin of 41%, and none of which would
be earned at audited gross margin less than 41%; and

c.) up to 12.5% of base salary based on GSI’s consolidated reported operating
income, with 100% earned upon achievement of audited operating income of $28
million, 80% of which would be earned upon an audited operating income of $20
million, and none of which would be earned at audited operating income less than
$20 Million.

d.) For quantitative results reported under paragraphs b. and c. above, linear
interpolation will be applied to determine the percentage earned between 80% and
100%.

e.) Any bonus earned by Mr. Edelstein for 2006 shall be prorated based upon
Mr. Edelstein’s employment tenure at GSI during 2006.

 

/s/ PHILLIP A. GRIFFITHS

Phillip A. Griffiths

/s/ BYRON O POND

Byron O. Pond

/s/ MARINA HATSOPOULOS BORNHORST

Marina Hatsopoulos Bornhorst